ORDER
PER CURIAM
On consideration of appellee’s motion for an extension of time within which to file a petition for rehearing en banc, appellee’s lodged petition for rehearing en banc, and appellant’s opposition thereto, it is
ORDERED that, appellee’s motion for an extension of time within which to file a petition for rehearing en banc is granted, and the Clerk shall file appellee’s petition for rehearing en banc. It is .
FURTHER ORDERED that appellee’s petition for rehearing en banc is granted and that the judgment reversing the trial court’s suppression ruling in appellee’s case, and Part III of the opinion and judgment of September 25, 2014, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that appellant shall file a brief within 40 days from the date of this order, appellee shall file a brief within 30 days after the filing of appellant’s brief. Any responsive brief shall be filed within 10 days thereafter. Each party shall file nine copies of its briefs. These new briefs shall be specifically designed for consideration by and addressed to the en banc court and shall supersede all briefs previously filed in this appeal.